Citation Nr: 1636522	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-13 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with alcohol dependence, to include a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Bryan J. Held, Agent


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2002 to August 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The evidence of record has raised the issue of entitlement to a TDIU due to the Veteran's service-connected PTSD with alcohol dependence.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the TDIU allegation in this case is based solely on the PTSD with alcohol dependence on appeal, the Board also has jurisdiction over the TDIU claim.


REMAND

Following its review of the record, the Board has determined that further action by the originating agency is required before the Board decides the appeal.

In its February 2013 rating decision, the RO granted the Veteran's claim seeking entitlement to service connection for posttraumatic stress disorder (PTSD) with alcohol dependence.  The RO also assigned a 50 percent disability rating, effective May 19, 2011.  In March 2013, the Veteran filed a notice of disagreement contesting that initial disability rating.

In a March 2014 statement, which was submitted in lieu of a substantive appeal to the Board, the Veteran's agent asserted that the Veteran's PTSD symptoms had worsened since he was last examined in October 2011.  

In February 2015, the RO certified the Veteran's appeal to the Board.  In June 2016, the Board sent the Veteran a notification letter indicating that his appeal had been placed on its docket and was awaiting the issuance of a Board decision.  However, in July 2016, the RO scheduled the Veteran for an August 2016 VA psychiatric examination to ascertain the current severity of his service-connected PSTD with alcohol dependence.  The Veteran did not show for his scheduled examination and the RO subsequently issued a rating decision that proposed to reduce the initial 50 percent disability rating to noncompensable.  

The Board finds that the RO prematurely certified the Veteran's appeal to the Board.  Nevertheless, once the RO certified the appeal to the Board, jurisdiction over this case was transferred to the Board and the RO should not have conducted any further development regarding the issue on appeal.  Additionally, there is no indication in the record that the Veteran was properly notified of the August 2016 VA examination.  Moreover, it appears likely that the notice was sent to the Veteran's former address in Michigan rather than to his current address in North Carolina.

Given these circumstances, and in light of the assertions made by the Veteran's agent regarding the worsening of the Veteran's psychiatric disability, a current VA psychiatric examination is necessary to determine the current severity of the Veteran's service-connected PTSD with alcohol dependence.  As noted in the Introduction, above, the matter of whether a TDIU is warranted due to the service-connected PTSD is also before the Board.  There does not appear, however, to have been any development of the TDIU aspect of this claim.  On remand, such development should take place.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should provide the Veteran with appropriate notice in response to the TDIU component of the Veteran's claim.  In particular, it should provide to the Veteran the appropriate form to claim entitlement to a TDIU and request him to complete and return the form.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's PTSD with alcohol dependence, and the impact of the disability on the Veteran's employability.

All pertinent evidence should be made available to and reviewed by the examiner. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be instructed to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's PTSD with alcohol dependence is sufficient by itself to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for all opinions expressed must also be provided.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  Undertake any other development it determines to be warranted.

6.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




